Citation Nr: 0308189	
Decision Date: 04/30/03    Archive Date: 05/06/03

DOCKET NO.  95-42 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a panic disorder 
(major depressive disorder).


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

C. L. Mason, Senior Counsel


INTRODUCTION

The veteran served on active duty from January 1981 to 
January 1988.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 1996 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  The veteran presented testimony at a hearing 
before the undersigned Acting Member of the Board in August 
1997.  The Board remanded the case for additional development 
in December 1997 and April 2001.  The veteran testified at a 
hearing at the RO in August 2002. 


FINDINGS OF FACT

1.  There is no competent medical evidence of record relating 
the veteran's current low back disorder to any disease or 
injury which occurred during active military service.

2.  There is no competent medical evidence of record relating 
the veteran's nervous disorder diagnosed as panic disorder to 
any disease or injury which occurred during active military 
service.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2002).

2.  The veteran's nervous disorder diagnosed as panic 
disorder was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a low back 
disorder and a nervous disorder.  She contends that she 
injured her back during service as a result of her duties but 
never sought treatment.  She also contends that she was the 
victim of harassment and hardship tours in service, which led 
to the development of panic attacks after service.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2002).  Alternatively, a 
claimant may establish a claim for service connection under 
the chronicity provision of 38 C.F.R. § 3.303(b), which is 
applicable where evidence, regardless of its date, shows that 
the veteran had a chronic condition in service or during an 
applicable presumption period, and that the same condition 
currently exists.  Such evidence must be medical unless the 
condition at issue is a type as to which, under case law, lay 
observation is considered competent to demonstrate its 
existence.  If the chronicity provision is not applicable, 
service connection may be granted pursuant to the same 
regulation if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997).  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

The veteran has not alleged that she served in combat and the 
evidence of record does not indicate that she served in 
combat.  Thus, 38 U.S.C.A. § 1154(b) (West 1991) is not 
applicable in this case.

Low Back disorder

In her various statements and testimony, the veteran 
contended that she injured her back over a long period of 
time in the military, carrying grenade launchers and 
rucksacks.  The Board has considered the veteran's statements 
and testimony.  The veteran is competent as a lay person to 
report that on which she has personal knowledge.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  However, the veteran 
is not competent to offer medical opinion as to cause or 
etiology of the claimed disability as there is no evidence of 
record that the veteran has specialized medical knowledge.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).

Upon review, although the veteran reported that she 
experienced back pain in service, service medical records 
reflect no complaints, finding, diagnosis, or treatment for a 
back injury or back disorder.  At her January 1988 separation 
examination, the veteran did not report any back complaints 
and the evaluation of the spine was normal.

Moreover, private medical records from 1992 to 1996 contain 
no complaints, findings, or diagnosis of a low back disorder.  
The report of a March 1993 VA examination reflects the 
veteran's complaints of back pain, but the diagnosis 
indicates that her spine was normal.  VA medical records 
dated in February 1996 show complaints of back with X-ray 
impression of minimal scoliosis of the thoracic and lumbar 
spines and mild osteopenia.  However, other than complaints 
of back pain in 1993 and 1996, the first medical evidence of 
record of a diagnosis of back disorder subsequent to service 
was submitted in September 2001, more than 13 years after 
service.  

At the September 2001 VA examination, the VA examiner, after 
reviewing the veteran's entire claims file and examining the 
veteran, diagnosed degenerative disc disease of the cervical 
and lumbar spines.  However, the VA examiner opined that he 
was unable to identify any credible service connection to the 
veteran's current complaints of spinal pain and that there 
was no indication that it is at least as likely to be true as 
not true that her spine complaints were referable to her 
period of active duty.  

Employment records from January 1993 to May 2002 show that 
the veteran was restricted from work on several occasions by 
her physician; however, there were no records of back 
complaints or diagnoses.

Based on review of the evidence of record, the Board 
concludes that the preponderance of the evidence is against a 
finding that the veteran's current back disorder began during 
service.  Accordingly, the claim for service connection is 
denied.

Panic disorder

In her statements and testimony, the veteran reported that 
she did not seek psychiatric help in service, but rather 
sought counseling with the chaplain.  She testified that she 
was harassed in service, sent on unaccompanied tours away 
from her family, worked as a border guard in Korea, and that 
these things caused her to have bad nerves.  The Board has 
considered the veteran's statements and testimony.  However, 
the veteran is not competent to offer medical opinion as to 
cause or etiology of the claimed disability as there is no 
evidence of record that the veteran has specialized medical 
knowledge.  See Grottveit, 5 Vet. App. at 93; Espiritu, 2 
Vet. App. at 494.

Upon review, the veteran's service medical records show no 
complaints, findings, or diagnosis of a panic disorder.   
Service medical records do show an assessment of suspect 
depression in June 1987; however, at separation in January 
1988, the veteran denied anxiety and depression, and the 
psychiatric evaluation was normal.  Subsequent private 
medical records from 1992 to 1996 show diagnoses and 
treatment for panic attacks, panic disorder, and anxiety 
reaction; however, there is no medical opinion relating the 
diagnoses to the veteran's service.  

In a March 1996 VA examination report, the veteran reported 
past history of panic disorder.  She reported that she had a 
lot of hardship in service because she was separated from her 
husband and children and was harassed.  She maintained that 
she was always depressed in service.  She stated that she 
began having panic attacks about 3 years ago.  The examiner 
diagnosed panic disorder, rule major depressive disorder, and 
that apparently the veteran had a hard and bad experience 
serving in the military for 7 years, which affected her life 
in general.  However, the Board finds that this statement is 
not competent medical evidence of a nexus between current 
panic disorder and active service.  There is no indication 
that this VA examiner reviewed the veteran's entire claims 
file to include her service medical records.  It appears from 
the VA examiner's statement that he relied on the history 
provided by the veteran.  As noted above, these doctor's 
medical records are not of record in the claims folder.  The 
U.S. Court of Appeals for Veterans Claims (CAVC) has 
determined that the history that the veteran provided does 
not transform that history into medical evidence.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

In contrast, the VA examiner, in his September 2001 opinion, 
indicated that he had reviewed the veteran's entire claims 
file, including her medical records, that the veteran's 
symptoms over the past several years were consistent with a 
diagnosis of panic disorder and that there were no additional 
symptoms to support a diagnosis of major depression.  The 
examiner noted that while the veteran characterized her 
experience in service as "hell," there was little 
documented evidence to support a diagnosis of a significant 
psychiatric condition while on active duty.  The examiner 
noted that she was seen on one occasion complaining of brief 
depressive symptoms related to personal problems, but there 
was no history of mental health treatment.  Additionally, 
just prior to discharge, the veteran specifically denied 
anxiety and depression problems.  The examiner opined that he 
did not believe that it was as least as likely as not that 
her panic disorder existed during her active service as there 
is no clear documentation of symptoms beginning at that time.

Employment records from January 1993 to May 2002 show that 
the veteran was restricted from work on several occasions by 
her physician; however, there were no records relating the 
veteran's difficulties to her active service.

Following review, the Board finds that there is no medical 
evidence linking the veteran's current panic disorder to any 
disease or injury she incurred during her active military 
service.  Accordingly, the Board concludes that the 
preponderance of the evidence is against a finding that the 
veteran's current panic disorder began during service.  Thus, 
the veteran's claim must be denied.

VCAA

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date, such as the one in the 
present case.  38 C.F.R. § 3.159.

First, VA has a duty to provide an appropriate claim form and 
to notify the veteran of any information and evidence needed 
to substantiate and complete a claim.  38 U.S.C.A. §§ 5102 
and 5103; 38 C.F.R. § 3.159(b).  There is no issue as to 
providing an appropriate application form, or completeness of 
the application.  

In the circumstances of this case, the veteran has been 
advised of the applicable laws and regulations, and the 
evidence needed to substantiate her claim by an April 2002 
and August 2002 supplemental statements of the case.  
Specifically, the veteran was told that VA would obtain all 
relevant evidence in the   
custody of a federal department or agency, including VA, Vet 
Center, service department, and other federal agencies.  She 
was advised that it was her responsibility to either send 
medical treatment records from her private physician 
regarding treatment for her claimed disabilities, or to 
provide a properly executed release so that VA could request 
the records for her.  The veteran was asked to advise VA if 
there were any other information or evidence she considered 
relevant to her claim so that VA could help her by getting 
that evidence.  Thus, VA's duty to notify has been fulfilled.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  The record shows that the RO 
has secured the veteran's service medical records, her VA and 
private clinical records, and VA examination reports.   

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish her claim.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).




ORDER

Service connection for a back disorder is denied.  Service 
connection for a nervous disorder diagnosed as panic disorder 
is denied.


	                        
____________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

